        Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 1 of 15 PageID #:2




Brian S. King, #4610
Brent J. Newton, #6950
Nediha Hadzikadunic, #15851
BRIAN S. KING, P.C.
420 East South Temple, Suite 420
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com

Attorneys for Plaintiffs

                              THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION


CHRISTOPHER P., individually and on behalf
of B. P. a minor,
                                                      COMPLAINT
                Plaintiffs,

vs.                                                   Case Number 2:20-cv-00168 HCN

BLUECROSS BLUESHIELD of ILLINOIS,
and the BOEING COMPANY
CONSOLIDATED HEALTH and WELFARE
BENEFIT PLAN,

               Defendants.


         Plaintiff Christopher P. (“Christopher”), individually and on behalf of B. P. (“B.”) a

minor, through his undersigned counsel, complains and alleges against Defendants BlueCross

BlueShield of Illinois (“BCBSIL”) and the Boeing Company Consolidated Health and Welfare

Benefit Plan (“the Plan”) as follows:

                              PARTIES, JURISDICTION AND VENUE

      1. Christopher and B. are natural persons residing in St. Louis County, Missouri.

         Christopher is B.’s father.




                                                  1
  Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 2 of 15 PageID #:3




2. BCBSIL is an independent licensee of the nationwide Blue Cross and Blue Shield

   association of providers, and was the claims administrator for the Plan during the

   treatment at issue in this case.

3. The Plan is a self-funded employee welfare benefits plan under 29 U.S.C. §1001 et. seq.,

   the Employee Retirement Income Security Act of 1974 (“ERISA”). Christopher was a

   participant in the Plan and B. was a beneficiary of the Plan at all relevant times.

   Christopher and B. continue to be participants and beneficiaries of the Plan.

4. B. received medical care and treatment at Change Academy Lake of the Ozarks

   (“CALO”) from April 11, 2018, to July 18, 2019. CALO is a residential treatment facility

   in Missouri which provides sub-acute inpatient treatment to adolescents with mental

   health, behavioral, and/or substance abuse problems. CALO specializes in treating

   individuals suffering from attachment disorders.

5. BCBSIL denied claims for payment of B.’s medical expenses in connection with his

   treatment at CALO. This lawsuit is brought to obtain the Court’s order requiring the Plan

   to reimburse Christopher for the medical expenses he has incurred and paid for B.’s

   treatment.

6. This Court has jurisdiction over this case under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

   §1331.

7. Venue is appropriate under 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(c) based on

   ERISA’s nationwide service of process and venue provisions, and because BCBSIL does

   business in Utah. Finally, in light of the sensitive nature of the medical treatment at issue,

   it is the Plaintiffs’ desire that the case be resolved in the State of Utah where it is more

   likely their privacy will be preserved.




                                              2
  Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 3 of 15 PageID #:4




8. The remedies the Plaintiffs seek under the terms of ERISA and under the Plan are for the

   benefits due under the terms of the Plan, and pursuant to 29 U.S.C. §1132(a)(1)(B), for

   appropriate equitable relief under 29 U.S.C. §1132(a)(3) based on the Defendants’

   violation of the Mental Health Parity and Addiction Equity Act of 2008 ("MHPAEA"),

   an award of prejudgment interest, and an award of attorney fees and costs pursuant to 29

   U.S.C. §1132(g).

                                BACKGROUND FACTS

                B.’s Developmental History and Medical Background

9. B. was born in Guatemala. Little is known of his early history except that he was

   surrendered by his birth mother around the age of two and a half. He was then placed into

   foster care until he was adopted by Christopher around the time that he was three years

   old.

10. When Christopher came down to Guatemala City to finalize the adoption, B.’s foster

   family apologized for B.’s constant hitting, biting, and kicking. He was simply told that,

   “He came to us like that.” B. continued this pattern of inappropriately responding to

   stressors with physical aggression throughout his life.

11. B. was aggressive with his adoptive older brother in particular. He would frequently

   alternate between being affectionate and being violent and destructive. B. threw frequent

   tantrums and had difficulty when even small boundaries were established, he often tried

   to pit his parents against each other.

12. Christopher began to feel uneasy about leaving B. alone with his brother. After an

   incident where B. punched his brother in the throat because he wanted to use the




                                            3
  Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 4 of 15 PageID #:5




   computer. Christopher took B. to a therapist who diagnosed B.’s problems as stemming

   from attachment related issues.

13. B. was also physically aggressive while at school and would frequently bully his

   classmates. B. was watched closely by his teachers and was placed on an individualized

   education plan. B. struggled with keeping friends. He seemed able to make friends fairly

   easily, but his bullying behaviors tended to quickly drive them away. Christopher was

   contacted by parents of B.’s peers on more than one occasion to inform him of B.’s

   bullying behaviors, for instance, telling a girl on the bus every day for months that,

   “You’re too stupid to go to this school.”

14. B. continued therapy but his behavior continued to decline. H was suspended from school

   for two days after attacking another boy in the bathroom. Around the time that B. was in

   seventh grade, he was also discovered to be self-harming by cutting. After a particularly

   serious cutting incident, B. was taken to the emergency room and was then transferred to

   an inpatient treatment center.

15. B. was sent to a military academy for his eighth grade year, but the focus on discipline

   and authority, coupled with his newfound friendships with other troubled students,

   further aggravated B.’s defiant behaviors. B. began experimenting with drugs at this

   school and his parents also found condoms in his room.

16. B. was hospitalized after expressing a desire to kill himself. After he returned to school,

   he continued to make suicidal comments, assaulted a staff member, and then ran away

   from the school. B. waded through a river in the middle of winter and broke into an

   empty warehouse. B. eventually returned to school after being unable to cope with being

   cold and damp in the freezing winter weather.




                                               4
  Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 5 of 15 PageID #:6




17. B. was asked to leave the school and told that he would not be able to come back without

   a psychological evaluation. B. returned to his public school, but on his second day back

   he was suspended for two days for vaping in class. B.’s therapist stated that until B.’s

   attachment issues were resolved he would continue to act out like this. B.’s treatment

   team recommended that he be sent to CALO. B. was enrolled in a treatment program

   called New Vision while he waited for space to be available at CALO. While at New

   Vision, B. assaulted a staff member and had to be discharged prematurely.

                                             CALO

18. B. was admitted to CALO on April 11, 2018.

19. In a letter dated March 13, 2019, BCBSIL denied payment for B.’s treatment. The letter

   stated in part:

           Per the medical necessity provision of your benefit plan, a medical necessity
           review has been completed. Based on the information provided, you do not meet
           MCG care guidelines Residential Acute Behavioral Health Level of Care
           (Child/Adolescent) Guidelines for the following reasons: You are stable. You do
           not want to hurt yourself or others. You are not aggressive. You do not need 24-
           hours [sic] care. From the information provided, you can be safely treated in a
           different setting such as Mental Health Intensive Outpatient. No medically
           necessary days were authorized.

20. On September 6, 2019, Christopher appealed the denial of payment for B.’s treatment.

   Christopher wrote that BCBSIL had not complied with its obligations under ERISA,

   which among things, required BCBSIL to provide a full and fair review of B.’s claims

   using an appropriately qualified reviewer and to disclose their name and qualifications.

21. Christopher took issue with BCBSIL’s use of acute care guidelines to evaluate the

   medical necessity of the non-acute level of care that B. was receiving. He contended that

   it was inappropriate to require acute symptomology such as a danger to self or others as a

   prerequisite for care in both acute as well as non acute environments.



                                            5
         Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 6 of 15 PageID #:7




      22. Christopher contended that the use of acute care guidelines to evaluate sub acute

           residential treatment care was contrary to generally accepted standards of medical

           practice. He asserted that proprietary guidelines did not take precedence over generally

           accepted standards of medical practice.

      23. Christopher claimed that the Plan’s denial likely violated MHPAEA. He wrote that

           MHPAEA required insurers to offer mental health coverage “at parity” with comparable

           medical or surgical benefits. He identified skilled nursing facilities as one of the

           intermediate level medical or surgical analogues to B.’s residential treatment and

           contended that BCBSIL did not impose treatment limitations such as requiring acute

           symptomology for treatment in a skilled nursing environment.

      24. He cited numerous sources from the mental health field, including the American

           Academy of Child and Adolescent Psychiatry, which stated that residential treatment was

           a level of care below acute hospitalization, but above less intensive interventions such as

           outpatient treatment. He wrote that “[t]hese descriptions of RTCs 1 do not include

           requirements for patients to want to hurt themselves or others.”

      25. He also cited to a recent lawsuit David Wit et al v United Behavioral Health where an

           insurer’s guidelines were found to deviate from generally accepted standards of care

           because they placed an overemphasis on crisis stabilization and were designed to

           recommend a lower level of care even when such treatment would be considered less

           effective. Christopher expressed concern that BCBSIL’s guidelines were similarly

           flawed.




1   Residential treatment centers


                                                     6
         Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 7 of 15 PageID #:8




      26. Christopher noted that although B. had attempted less intensive levels of care, these

          interventions had not proved sufficient to adequately treat B.’s complex mental health

          symptoms. He asserted that CALO was a specialized residential treatment facility

          focused on treating individuals such as B. who suffered from Reactive Attachment

          Disorder.

      27. Christopher wrote that B. was admitted to CALO based on the recommendation of his

          treatment team after he was discharged from his previous placement at New Vision

          prematurely due to behavioral problems and high levels of physical aggression.

      28. Christopher requested that BCBSIL provide him with “the necessary documents to

          conduct a parity analysis of our plan.” He requested that because BCBSIL’s denial was

          noncompliant with MHPAEA and widely recognized standards of medical practice, that

          B.’s treatment be evaluated using the Plan’s definition of medical necessity.

      29. Christopher included letters of medical necessity with the appeal. In a letter dated August

          22, 2018, Sandra Macke-Piper MSC, PLPC and Jeffrey Taylor, MAC, LPC, wrote in

          part:

                  Calo’s residential treatment program is an attachment-based program designed to
                  help children and families with severe and persistent Reactive Attachment
                  Disorder. It is an intensive therapy aimed at improving the quality of life and
                  health for children and their families. It is accredited by The Joint Commission,
                  endorsed by the National Association of Therapeutic Schools and Programs, and
                  approved by the Missouri Department of Social Services. It is a reputable and
                  effective residential treatment program, one of a handful available, for treating
                  this intractable disorder…

                  [B. P.] was unresponsive to numerous other types of treatment for RAD 2 and, as
                  such, it was necessary for him to receive intensive and long-term therapy; the kind
                  which can only be found in a residential treatment program.




2   Reactive Attachment Disorder


                                                   7
  Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 8 of 15 PageID #:9




   One of B.’s therapists, Wesley Bruce, M.A., LPC, wrote in a letter dated April 9, 2018,

   that B.’s behavior at New Vision, “placed himself and caregivers in immediate danger”

   Consequently, B. required immediate crisis transportation to a residential treatment

   program. The letter continued:


          Should these recommendations not be followed, it is extremely likely that [B.]
          will continue to place himself and others in unsafe situations and [this] will likely
          result in [B.] being hospitalized and/or experience legal issues resulting in his
          confinement.

30. Christopher argued that B.’s treatment at CALO had been transformative and had been

   successful at treating B.’s conditions when few other interventions had been effective. He

   pointed out that Reactive Attachment Disorder was a “serious and highly specialized

   diagnosis that requires a very specific type of therapeutic treatment.”

31. Christopher requested that in the event that BCBSIL maintained the denial of payment

   for B.’s treatment that it provide him with a copy of all documents under which the Plan

   was operated, including all governing plan documents, the summary plan description, any

   insurance policies in place for the benefits he was seeking, any administrative service

   agreements that existed, the Plan’s mental health and substance abuse criteria, the Plan’s

   criteria for cognitive rehabilitation, inpatient rehabilitation, and hospice services, and any

   reports from physicians or other professionals concerning the claim. (collectively the

   “Plan Documents”) He contended that he needed these materials to evaluate whether or

   not the Plan was compliant with MHPAEA.

32. In a letter dated September 19, 2019, BCBSIL upheld the denial of payment for B.’s

   treatment at CALO. The letter stated in part:

          Per the medical necessity provision of the member’s benefit plan, a medical
          necessity review has been completed. Based on the information provided, the



                                             8
 Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 9 of 15 PageID #:10




           member did not meet MCG Care Guidelines Other Psychiatric Disorders, Child or
           Adolescent: Residential Care (B-902-RES) 20th Edition for the following reasons:
           The member was not a danger to himself. The member was not a danger to others.
           The member was not violent. The member was medically stable. The member did
           not require 24 hour nursing or medical care. The member did not require 24 hour
           psychiatric or behavioral care. From the information provided, the member could
           be safely treated in a different setting such as Mental Health Intensive Outpatient.
           No medically necessary days were authorized

33. The letter then quoted the summary plan description definitions for

   preadmission/preapproval and medical necessity. Notably, although the reviewer denied

   payment stating that B. did not meet acute care requirements such as posing a danger to

   self or others, the summary plan description definition of medical necessity as quoted by

   the reviewer contains no such requirements. Instead it states as follows:

           Medically Necessary Service or Supply

           A treatment, service or supply that meets the following criteria in accordance with
           the plan and as determined by the service representative. A treatment, service or
           supply is medically necessary if it is:

           Required to diagnose or treat the patient’s illness, injury, or condition and the
           condition could not have been diagnosed or treated without it.

           Consistent with the symptom or diagnosis and the treatment of the condition.

           The most appropriate service or supply that is essential to the patient’s needs.

           Appropriate as good medical practice.

           Professionally and broadly accepted as the usual, customary, and effective means
           of diagnosing or treating the illness, injury, or condition.

           Unable to be provided safely to the patient as an outpatient (for an inpatient
           service or supply).

           Not experimental or investigational as defined in this section.

           A treatment, service or supply may be medically necessary in part only. The fact
           the treatment service or supply is furnished, prescribed, recommended, or
           approved by a physician does not, by itself, make it medically necessary.
           Treatments, services or supplies provided for or in connection with an approved



                                             9
Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 10 of 15 PageID #:11




           clinical trial as described in the experimental or investigational definition do not
           need to meet the above criteria.

34. In addition, the summary plan description states on page 1: “Any representations contrary

   to the Plan or the Plan document are not binding.”

35. The Plaintiffs exhausted their pre-litigation appeal obligations under the terms of the Plan

   and ERISA.

36. The denial of benefits for B.’s treatment was a breach of contract and caused Christopher

   to incur medical expenses that should have been paid by the Plan in an amount totaling

   over $280,000.

37. In spite of Christopher’s request, BCBSIL failed to provide Christopher with a copy of

   the Plan Documents, including the Plan’s medical necessity criteria for mental health and

   substance use disorder treatment

                                  FIRST CAUSE OF ACTION

            (Claim for Recovery of Benefits Under 29 U.S.C. §1132(a)(1)(B))

38. ERISA imposes higher-than-marketplace quality standards on insurers and plan

   administrators. It sets forth a special standard of care upon plan fiduciaries such as

   BCBSIL, acting as agent of the Plan, to “discharge [its] duties in respect to claims

   processing solely in the interests of the participants and beneficiaries” of the Plan. 29

   U.S.C. §1104(a)(1).

39. ERISA also underscores the particular importance of accurate claims processing and

   evaluation by requiring that administrators provide a “full and fair review” of claim

   denials and to engage in a meaningful dialogue with the Plaintiffs in the pre-litigation

   appeal process. 29 U.S.C. §1133(2).

40. The denial letters produced by BCBSIL do little to elucidate whether BCBSIL conducted



                                             10
Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 11 of 15 PageID #:12




   a meaningful analysis of the Plaintiffs’ appeals or whether it provided them with the “full

   and fair review” to which they are entitled. BCBSIL failed to substantively respond to the

   issues presented in the Plaintiffs’ appeals and did not meaningfully address the arguments

   or concerns that the Plaintiffs raised during the appeals process.

41. In fact, BCBSIL’s denial letters do not address the arguments raised by Christopher

   during the appeal process in any capacity.

42. BCBSIL and the agents of the Plan breached their fiduciary duties to B. when they failed

   to comply with their obligations under 29 U.S.C. §1104 and 29 U.S.C. §1133 to act

   solely in B.’s interest and for the exclusive purpose of providing benefits to ERISA

   participants and beneficiaries, to produce copies of relevant documents and information

   to claimants upon request, and to provide a full and fair review of B.’s claims.

43. The actions of BCBSIL and the Plan in failing to provide coverage for B.’s medically

   necessary treatment are a violation of the terms of the Plan and its medical necessity

   criteria.

                             SECOND CAUSE OF ACTION

               (Claim for Violation of MHPAEA Under 29 U.S.C. §1132(a)(3))

44. MHPAEA is incorporated into ERISA and is enforceable by ERISA participants and

   beneficiaries as a requirement of both ERISA and MHPAEA.

45. Generally speaking, MHPAEA requires ERISA plans to provide no less generous

   coverage for treatment of mental health and substance use disorders than they provide for

   treatment of medical/surgical disorders.

46. MHPAEA prohibits ERISA plans from imposing treatment limitations on mental health

   or substance use disorder benefits that are more restrictive than the predominant




                                              11
Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 12 of 15 PageID #:13




   treatment limitations applied to substantially all medical and surgical benefits and also

   makes illegal separate treatment limitations that are applicable only with respect to

   mental health or substance use disorder benefits. 29 U.S.C.§1185a(a)(3)(A)(ii).

47. Impermissible nonquantitative treatment limitations under MHPAEA include, but are not

   limited to, medical management standards limiting or excluding benefits based on

   medical necessity, restrictions based on geographic location, facility type, provider

   specialty, and other criteria that limit the scope or duration of benefits for mental health

   or substance use disorder treatment. 29 C.F.R. §2590.712(c)(4)(ii)(A) and (H).

48. Specifically, the Plan’s medical necessity criteria for intermediate level mental health

   treatment benefits are more stringent or restrictive than the medical necessity criteria the

   Plan applies to intermediate level medical or surgical benefits.

49. Comparable benefits offered by the Plan for medical/surgical treatment analogous to the

   benefits the Plan excluded for B.’s treatment include sub-acute inpatient treatment

   settings such as skilled nursing facilities, inpatient hospice care, and rehabilitation

   facilities. For none of these types of treatment does BCBSIL exclude or restrict coverage

   of medical/surgical conditions based on medical necessity, geographic location, facility

   type, provider specialty, or other criteria in the manner BCBSIL excluded coverage of

   treatment for B. at CALO.

50. Specifically, in its review of B.’s claims, BCBSIL’s reviewers improperly utilized acute

   medical necessity criteria to evaluate the non-acute treatment that B. received. BCBSIL

   readily acknowledged that it employed acute criteria to evaluate the claims in statements

   such as “you do not meet MCG care guidelines Residential Acute Behavioral Health

   Level of Care (Child/Adolescent) Guidelines.”




                                             12
Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 13 of 15 PageID #:14




51. This improper use of acute inpatient criteria was a nonquantitative treatment limitation

   that cannot permissibly be applied to evaluate the sub-acute level of care that B. received.

   The Plan does not require individuals receiving treatment at sub-acute inpatient facilities

   for medical/surgical conditions to satisfy acute medical necessity criteria in order to

   receive Plan benefits.

52. The treatment provided in an acute care environment is necessarily distinct from

   treatment provided in a non-acute environment. Utilizing acute criteria to evaluate a non-

   acute claim will result in a near universal denial of benefits, regardless of the medical

   necessity, clinical appropriateness, or nature of the treatment.

53. When BCBSIL and the Plan receive claims for intermediate level treatment of medical

   and surgical conditions, they provide benefits and pay the claims as outlined in the terms

   of the Plan based on generally accepted standards of medical practice. BCBSIL and the

   Plan evaluated B.’s mental health claims using medical necessity criteria that deviate

   from generally accepted standards of medical practice. This process resulted in a

   disparity because the Plan denied coverage for mental health benefits when the analogous

   levels of medical or surgical benefits would have been paid.

54. In this manner, the Defendants violate 29 C.F.R. §2590.712(c)(4)(i) because the terms of

   the Plan and the medical necessity criteria utilized by the Plan and BCBSIL, as written or

   in operation, use processes, strategies, standards, or other factors to limit coverage for

   mental health or substance use disorder treatment in a way that is inconsistent with, and

   more stringently applied, than the processes, strategies, standards or other factors used to

   limit coverage for medical/surgical treatment in the same classification.




                                             13
Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 14 of 15 PageID #:15




55. BCBSIL and the Plan did not produce the documents the Plaintiffs requested to evaluate

   medical necessity and MHPAEA compliance, nor did they address in any capacity the

   Plaintiffs’ allegations that BCBSIL and the Plan were not in compliance with MHPAEA.

56. The violations of MHPAEA by BCBSIL and the Plan give the Plaintiffs the right to

   obtain appropriate equitable remedies as provided under 29 U.S.C. §1132(a)(3) including,

   but not limited to:

   (a) A declaration that the actions of the Defendants violate MHPAEA;

   (b) An injunction ordering the Defendants to cease violating MHPAEA and requiring

       compliance with the statute;

   (c) An order requiring the reformation of the terms of the Plan and the medical necessity

       criteria utilized by the Defendants to interpret and apply the terms of the Plan to

       ensure compliance with MHPAEA;

   (d) An order requiring disgorgement of funds obtained by or retained by the Defendants

       as a result of their violations of MHPAEA;

   (e) An order requiring an accounting by the Defendants of the funds wrongly withheld by

       each Defendant from participants and beneficiaries of the Plan and other BCBSIL

       insured and administered plans as a result of the Defendants’ violations of MHPAEA;

   (f) An order based on the equitable remedy of surcharge requiring the Defendants to

       provide payment to the Plaintiffs as make-whole relief for their loss;

   (g) An order equitably estopping the Defendants from denying the Plaintiffs’ claims in

       violation of MHPAEA; and

   (h) An order providing restitution from the Defendants to the Plaintiffs for their loss

       arising out of the Defendants’ violation of MHPAEA.




                                            14
    Case: 1:20-cv-02795 Document #: 2 Filed: 03/12/20 Page 15 of 15 PageID #:16




   57. In addition, Plaintiffs are entitled to an award of prejudgment interest pursuant to U.C.A.

        §15-1-1, and attorney fees and costs pursuant to 29 U.S.C. §1132(g)


        WHEREFORE, the Plaintiffs seek relief as follows:

   1.       Judgment in the total amount that is owed for B.’s medically necessary treatment at

            CALO under the terms of the Plan, plus pre and post-judgment interest to the date of

            payment;

   2.       Appropriate equitable relief under 29 U.S.C. §1132(a)(3) as outlined in Plaintiffs’

            Second Cause of Action;

   3.       Attorney fees and costs incurred pursuant to 29 U.S.C. §1132(g); and

   4.       For such further relief as the Court deems just and proper.

            DATED this 12th day of March 2020.


                                                     By       s/ Brian S. King
                                                             Brian S. King
                                                             Attorney for Plaintiffs




County of Plaintiffs’ Residence:
St. Louis County, Missouri




                                                15
